          Case 4:19-cv-04029 Document 1 Filed on 10/16/19 in TXSD Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    ELEVIA, INC. D/B/A APPLE DENTIST,               §
                                                    §
                       Plaintiff,                   §
                                                    §
    v.                                              §
                                                    §        CIVIL ACTION NO. ____________
    AMGUARD INSURANCE COMPANY,                      §
                                                    §
                      Defendant.                    §
                                                    §
                                                    §
                                                    §


         DEFENDANT AMGUARD INSURANCE COMPANY’S NOTICE OF REMOVAL

           Notice is hereby given that, under 28 U.S.C. §§ 1332, 1441, and 1446, AmGUARD

Insurance Company (“AmGUARD”) removes this action from the 269th Judicial District Court of

Harris County, Texas, to the United States District Court for the Southern District of Texas,

Houston Division, and as grounds for removal states as follows:

                                    I.    STATE COURT ACTION

           1.     On September 3, 2019, Plaintiff Elevia, Inc. d/b/a Apple Dentist (“Plaintiff”) filed

an Original Petition (“Petition”) in the 269th Judicial District Court of Harris County, Texas, styled

Elevia, Inc. d/b/a Apple Dentist v. AmGUARD Insurance Company, Cause No. 2019-62840 (the

“State Court Action”).1

           2.     Plaintiff asserts claims relating to the allegedly improper denial of an insurance

claim concerning alleged damage to Plaintiff’s property that occurred on or about August 26,




1
    The Petition is contained in Exhibit D as a part of the State Court Action file.


                                                    1
81492256v.1
         Case 4:19-cv-04029 Document 1 Filed on 10/16/19 in TXSD Page 2 of 6



2017.2 On the basis of these allegations, Plaintiff asserts alleged claims for breach of contract,

violations of the Texas Deceptive Trade Practices Consumer Protection Act, violations of Chapters

541 and 542 of the Texas Insurance Code, and breach of a duty of good faith and fair dealing

against AmGUARD.3             Plaintiff seeks monetary relief over $200,000 but not more than

$1,000,000.4

          3.      With this Notice of Removal, AmGUARD removes the State Court Action to this

Court on the basis of diversity jurisdiction, as more fully described below.

                              II.     PROCEDURAL REQUIREMENTS

          4.      This action is properly removed to this Court because the State Court Action is

pending within this district and division (Harris County). 28 U.S.C. §§ 124(b)(2), 1441, 1446(a).

          5.      This removal is timely because it is filed within thirty days of AmGUARD being

served or otherwise making an appearance in the State Court Action.5 28 U.S.C. § 1446(b).

          6.      Under 28 U.S.C. § 1446(a), attached hereto as Exhibit D is a true and correct copy

of the entire file from the State Court Action at the time of this removal.

          7.      Pursuant to 28 U.S.C. § 1446(a) and Southern District of Texas Local Rule CV-81,

this Notice of Removal is accompanied by copies of the following materials:

                  Exhibit A         Index of Matters Being Filed

                  Exhibit B         Civil Cover Sheet with Attachment



2
    Petition, at ¶¶ 5-12.
3
    Petition, at ¶¶ 17-40.
4
    Petition, at ¶ 44.
5
 See Exhibit E, showing service of process on AmGUARD on September 16, 2019, and Exhibit
D-2, showing AmGUARD’s initial appearance in the State Court Action.


                                                    2
81492256v.1
         Case 4:19-cv-04029 Document 1 Filed on 10/16/19 in TXSD Page 3 of 6



                   Exhibit C      List of All Counsel of Record

                   Exhibit D      State Court Docket Sheet

                   Exhibit D-1    Plaintiff’s Original Petition

                   Exhibit D-2    Defendant’s Original Answer

                   Exhibit D-3    Verification of Shana R. Messinger

                   Exhibit E      Citation of Service upon Defendant AmGUARD

          8.       Under 28 U.S.C. § 1446(d), AmGUARD is contemporaneously with the filing of

this Notice of Removal: (1) serving Plaintiff with a copy of the Notice of Removal, and (2) filing

a copy of the Notice of Removal in the 269th Judicial District Court of Harris County, Texas.

                                 III.   DIVERSITY JURISDICTION

          9.       The Court has diversity jurisdiction in this matter. Where there is complete

diversity among parties and the amount in controversy exceeds $75,000, an action may be removed

to federal court. 28 U.S.C. §§ 1332(a), 1441(a). Complete diversity exists in this case because

Plaintiff is not a citizen of the same state as AmGUARD. Lincoln Prop. Co. v. Roche, 546 U.S.

81, 89 (2005). Further, as shown below, the amount in controversy requirement is satisfied.

A.        Diversity of citizenship exists between Plaintiff and AmGUARD.

          10.      Plaintiff is a Texas corporation with its principal place of business in Texas.6

Plaintiff is a Texas citizen for purposes of diversity jurisdiction.7

          11.      AmGUARD is a corporation organized under Pennsylvania law with its principal

place of business in Wilkes Barre, Pennsylvania. A corporation is a citizen of the state where it

was incorporated and the state where it has its principal place of business. 28 U.S.C. § 1332(c)(1).


6
    Petition, at ¶ 3.
7
    Petition, at ¶ 3.


                                                   3
81492256v.1
         Case 4:19-cv-04029 Document 1 Filed on 10/16/19 in TXSD Page 4 of 6



Therefore, AmGUARD is a citizen of Pennsylvania for purposes of diversity jurisdiction.

          12.     Because Plaintiff is a Texas citizen and AmGUARD is a Pennsylvania citizen, there

is complete diversity between the parties. See 28 U.S.C. § 1332(c)(1).

B.        The Amount-in-Controversy requirement is satisfied.

          13.     The amount-in-controversy element is also satisfied. Where a defendant can show,

by a preponderance of the evidence, that the amount in controversy is greater than the jurisdictional

amount, removal is proper. See White v. FCI U.S.A., Inc., 319 F.3d 672, 675 (5th Cir. 2003); St.

Paul Reins. Co. v. Greenberg, 134 F.3d 1250, 1253 n.13 (5th Cir. 1998) (“The test is whether it is

more likely than not that the amount of the claim will exceed [the jurisdictional minimum].”). The

defendant can meet its burden if it is apparent from the face of the petition that the claims are likely

to exceed $75,000. See, e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002); Greenberg, 134 F.3d at 1253. To determine the amount in controversy, a court

may consider actual damages, exemplary damages, and attorneys’ fees. White, 319 F.3d at 675–

76. A plaintiff’s pleading for a specific sum made in good faith is deemed the amount in

controversy. 28 U.S.C. § 1446(c)(2).

          14.     Here, Plaintiff specifically seeks “monetary relief of over $200,000.”8 Although

AmGUARD denies that Plaintiff is entitled to any damages or relief, when the requested actual

damages, exemplary damages, and attorneys’ fees are included in the amount-in-controversy

calculus, it is clear that the amount in controversy exceeds $75,000, exclusive of interest and costs.

          15.     Because there is complete diversity among the parties and the amount-in-

controversy requirement is satisfied, this Court has jurisdiction under 28 U.S.C. §§ 1332, 1441,

and 1446. Therefore, removal is proper.


8
    Petition, at ¶ 44.


                                                   4
81492256v.1
       Case 4:19-cv-04029 Document 1 Filed on 10/16/19 in TXSD Page 5 of 6




                              IV.     REQUEST FOR RELIEF

        16.   For these reasons, AmGUARD removes this action from the 269th Judicial District

Court of Harris County, Texas, to the United States District Court for the Southern District of

Texas, Houston Division, so that this Court may assume jurisdiction over the cause as provided by

law.

                                            Respectfully submitted,

                                            LOCKE LORD LLP

                                            By:/s/ Susan A. Kidwell
                                               Susan A. Kidwell
                                               skidwell@lockelord.com
                                               Texas State Bar No. 24032626
                                               S.D. Tex. No. 631211
                                               600 Congress Ave, Suite 2200
                                               Austin, TX 78701
                                               (512) 305-4766 (Telephone)
                                               (512) 391-4766 (Facsimile)
                                                   Attorney-in-Charge

                                                Sagar Patel
                                                sagar.patel@lockelord.com
                                                Texas State Bar No. 24088195
                                                S.D. Tex. No. 615599
                                                Eric Boylan
                                                eric.boylan@lockelord.com
                                                Texas State Bar No. 24105519
                                                S.D. Tex. No. 3283358
                                                600 Travis Street, Suite 2800
                                                Houston, Texas 77002
                                                (713) 226-1200 (Telephone)
                                                (713) 223-3717 (Facsimile)

                                                Attorneys for Defendant AmGUARD
                                                Insurance Company



                                               5
81492256v.1
       Case 4:19-cv-04029 Document 1 Filed on 10/16/19 in TXSD Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served on October 16, 2019 the
following parties or counsel in accordance with the FEDERAL RULES OF CIVIL PROCEDURE:

VIA E-SERVICE
C. Bryan Beverly
The Voss Law Center
26619 Interstate 45 South
The Woodlands, Texas 77380
Telephone: (713) 861-0015
Facsimile: (713) 861-0021
bryan@vosslawfirm.com


        Attorney for Plaintiff
                                                    /s/ Susan A. Kidwell
                                                    Susan A. Kidwell




                                           6
81492256v.1
